Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The substitute specification filed 9-25-20 has been approved for entry by the examiner.
	The drawing corrections filed 9-25-20 have been approved and accepted by the examiner.
3)	The disclosure is objected to because of the following informalities:
	The specification refers to claim 1 and claim 11..  
Appropriate correction is required.
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5)	Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 697 (JP 2014-097697) in view of Taiwan 366 (TW 2016-00366) and Collett et al (US 2018/0326794) and optionally Korea 410 (KR 101037410).
	Japan 697 discloses a pneumatic tire (e.g. tire size 195/65R15) having blocks (tread components) comprising sipes.  The sipes comprise a both end open sipe having sipe part 5 (surface section) and enlarged part 6 (depth section) wherein the depth of the sipe part 5 continuously increases from a maximum depth at one end of the sipe to a minimum at another end of the sipe [FIGURES 1, 2, 4].  The tire achieves compatibility between running performance on ice road surface and stability on dry road surface [machine translation].  The sipe part 5 (surface section) is connected to the enlarged portion 6 (depth section) by a "transition section" [FIGURE 3]. Japan 697 does not recite providing the sipe part with a twisted configuration.
	As to claims 1, 6 and 7, it would have been obvious to one of ordinary skill in the art to provide the sipe in Japan 697's pneumatic tire such that the both end open sipe part (surface section) has a twisted configuration (3D shape) and such that a surface parallel to the contact surface of the tread surface intersects the sipe part (surface section) along a straight line that is oriented differently with respect to a longitudinal extension line of the tread as a function of depth [claim 1], the transition section implements a continuous connection of the surface section and the depth section [claim 6], the transition section has a dimension along the sipe depth that it at least one of negligible compared to the surface section, or negligible compared to the depth section [claim 7] since (1) Taiwan 366 teaches providing a both end open sipe in a block in a tire tread such that the sipe has a twisted configuration (3D shape) and such that a surface parallel to the contact surface of the tread surface intersects the sipe along a straight line that is oriented differently with respect to a longitudinal extension line of the tread as a function of depth to improve rigidity of the block, reduce deformation, and improve braking performance and handling performance of the tire [FIGURES 1, 9, 20, machine translation], (2) Collett et al teaches providing a sipe having a twisted portion (3D portion) with an enlarged portion (submerged groove) [FIGURES 1-3, 6] and optionally (3) Korea 410 teaches providing a sipe in a tread element of a tire tread such a 3D sipe part is connected to an enlarged portion by a transition section [FIGURES
1-3, machine translation].  When Japan 697's sipe part 5 is provided with a twisted configuration (3D shape) as per Taiwan, then the sipe part 5 (surface section) and the enlarged portion (depth section) have differentiated conformations.       
	As to claim 2, Japan 697's sipe part has a minimum depth and maximum depth at the ends of the sipe [FIGURE 4].
	As to claims 3 and 4, both Japan 697's sipe [FIGURES 1, 4] and Taiwan's sipe [FIGURE 20] have a straight trace at the tread surface and thereby have a 2D conformation / planar conformation as claimed.
	As to claim 5, it would have been obvious to one of ordinary skill in the art to provide Japan 697's sipe such that the enlarged portion (depth section) has a substantially two dimensional conformation and such that a surface parallel to the tread contact surface of the tread always intersects the depth section along a curved line since Collet et al teaches that an enlarged portion (submerged groove) at the bottom of a sipe part having a twisted configuration may extend length wise along a non-linear path [paragraph 23], a curved path being a well known type of non-linear path.  It is noted that both the enlarged portion of Japan 697 and the enlarged portion of Collet et al have a substantially two dimensional conformation.  
	As to claim 8, both Japan 697 and Taiwan 366 teaches a sipe extending along a straight line, which necessarily is substantially oriented according to a "longitudinal extension of the tread". 
	As to claim 11, Japan 697 discloses a pneumatic tire. 
6)	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 697 (JP 2014-097697) in view of Taiwan 366 (TW 2016-00366) and Collett et al (US 2018/0326794) and optionally Korea 410 (KR 101037410) as applied above and further in view of Christenbury (US 2017/0166015).
	As to claim 10, it would have been obvious to one of ordinary skill in the art to provide Japan 697's sipe such that a sipe thickness of the surface section is variable as a function of depth since Christenbury teaches providing a sipe in a tire tread such that a sipe thickness of the sipe decreases in the depth direction to improve rolling resistance [FIGURES 7-8]. 
ALLOWABLE SUBJECT MATTER
7)	Claim is 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to render obvious the sipe having a sipe thickness that is constant along all of the surface section, the depth section and the transition section [claim 9] in combination with the remaining subject matter of claim 1.  Japan 697 teaches that the bottom of the sipe has a larger width (thickness) at the enlarged part 6 than at the opening of the sipe at the tread surface instead of enlarged portion 6 having the same width (thickness) as sipe part 5.
Remarks
8)	The remaining references are of interest.
9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 24, 2022